DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, in line 3, the phrase “where R is an alkyl group” is enclosed in parentheses.  It is unclear whether this limitation is part of the claim.  For the purpose of further examination, this phrase will be interpreted as part of the claim but correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amamoto et al. (US 2014/0039080) in view of Miyazono et al. (JP 2007-169813).  The citations below for Miyazono et al. are taken from an English language machine translation provided herewith.
Regarding claims 1, 3, 6 and 7, Amamoto et al. teaches a rubber composition comprising a rubber component and a fiber made of a hydrophilic resin, wherein the fiber is formed with a 
	Amamoto et al. does not teach that the fiber has a ratio A/B of larger than 1, wherein A is a length of a cross section perpendicular to a long axis direction in a long diameter direction thereof and B is a length of the cross section perpendicular to the long axis direction in a short diameter direction thereof.  However, Miyazono et al. teaches a rubber composition including resin fibers (¶9) wherein the fibers have an L/d (Figure 2 shows that the L and d correspond to claimed A and B, respectively) of 1.2 to 10 (¶17).  Amamoto et al. and Miyazono et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tires which include fibers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a fiber with an L/d of 1.2 to 10, as taught by Miyazono et al., in the rubber composition, as taught by Amamoto et al., and would have been motivated to do so because Miyazono et al. teaches that this ratio of diameters helps the fiber adhere to the rubber (¶17).
	Regarding claim 2, Amamoto et al. teaches that the rubber composition contains a foaming agent (¶44).
	Regarding claim 4, Amamoto et al. teaches that the hydrophilic resin contains an oxygen atom, nitrogen atom or a sulfur atom (¶32).
	Regarding claim 5, Amamoto et al. teaches that the resin having an affinity with the rubber component is a low-melting point resin having a melting point lower than a maximum vulcanization temperature of the rubber composition (¶34).
	Regarding claim 8, Amamoto et al. teaches that the content of the fiber if from 0.1 to 100 parts by mass per 100 parts by mass of the rubber component (¶43).
	Regarding claim 9, Amamoto et al. teaches that the fiber has an average diameter if from 0.005 to 0.5 mm (¶42), which provides an average area of the cross section of from 0.00002 to 0.2 mm2 (calculated by Examiner).
	Regarding claim 10, Amamoto et al. teaches that the hydrophilic resin contains at least one substituent selected from –OH, -COOH, -OCOR, wherein R is an alkyl group, -NH2, -NCO, and –SH (¶32). 
Regarding claim 11, Amamoto et al. teaches that the hydrophilic resin contains at least one selected from the group consisting of an ethylene-vinyl alcohol copolymer, a vinyl alcohol homopolymer, a poly(meth)acrylic acid resin, a polyamide resin, an aliphatic polyamide-based resin, an aromatic polyamide-based resin, a polyester resin, a polyolefin resin, a polyvinyl alcohol-based resin, and an acrylic resin (¶33).
	Regarding claim 12, Amamoto et al. teaches that the low-melting point resin is a polyolefin-based resin (¶38).
	Regarding claim 13, Amamoto et al. teaches that the polyolefin based resin is selected from the group consisting of a polyethylene-based resin, a polypropylene-based resin, a polyolefin ionomer, and a maleic anhydride-modified alpha-polyolefin (¶39).
	Regarding claim 14, Amamoto et al. teaches that the rubber composition is used in a tread (¶52).
	Regarding claims 15 and 18, Amamoto et al. teaches vulcanizing the rubber composition to form a tire (¶52).
	Regarding claim 16, Amamoto et al. teaches that the foaming agent is present in an amount of 0.1 to 20 parts by mass (¶45) and that the foaming rate is 1 to 50% (¶47).  These are the same as that required by the instant specification (¶89, 92, respectively).  A void containing fiber is obtained when the rubber composition is vulcanized and the void has an elongated shape (¶50).  The elongated shape will produce an M/N of greater than 1.  As for the proportion of the voids produced being the claimed “flat” void, since the rubber composition contains the same fibers and amount thereof, the same foaming agents and amount thereof, and is vulcanized by a similar process, the proportion of flat voids should be greater than 50% of all the voids.  
	Regarding claim 17, the instant specification does not teach how the void is hydrophilized and only states that it being hydrophilized is preferred.  Therefore, since it is not taught how this happens, it must occur based on vulcanization of the rubber composition in the same way that the voids are formed.  Since the rubber composition contains the same fibers and amount thereof, the same foaming agents and amount thereof, and is vulcanized by a similar process, then at least a part of a wall face of the void is hydrophilized.
	Regarding claim 19, Amamoto et al. teaches that the rubber composition is useful in tires (¶52), and this would include studless tires.  Additionally, the voids that are formed help with on-ice performance and wear resistance which alludes to the teaching of a studless tire (¶120).  This use is also discussed in the instant specification (¶108).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767